389 U.S. 582
88 S.Ct. 694
19 L.Ed.2d 782
Ward M. MILLERv.Robert A. HAINES, Director, etc., et al.
No. 840.
Supreme Court of the United States
October Term, 1967.
January 15, 1968
Rehearing Denied March 4, 1968.

See 390 U.S. 975, 88 S.Ct. 1027.
Freeman T. Eagleson, Jr., for appellant.
William B. Saxbe, Atty. Gen. of Ohio, Winifred A. Dunton, Asst. Atty. Gen., and Charles S. Lopeman, for appellees.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.


2
Mr. Justice DOUGLAS is of the opinion that probable jurisdiction should be noted.